/02DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fallas (U.S. Patent No. 8,529,421) in view of Delause et al. (U.S. Pub. No. 2011/0000957).
 	Regarding claim 1: Fallas discloses a method for forming and sealing a top of a container, said method comprising: transporting the container through a machine along a conveyor (Figs. 1 & 5-8; via container 200 along conveyor 1); first folding leading and trailing minor flaps inwardly about respective first and second fold lines, and then folding first and second major flaps inwardly about respective third and fourth fold lines, see for example (Figs. 5-8; via the shown process of folding flaps 204s & 206s); folding at least one centering trailing flap using at least one shaft reciprocably movable between a retracted position and an extended position (Fig. 6; via 5 & Fig. 3; via reciprocably movement 80 and/or 82 to move 5); folding at least one leading centering flap using a compression conveyor to form the top of the container (Figs. 3-8; via 62 and/or tip portion of 9 & 10 for folding, while surfaces 96 & 121 for compressing); compressing the formed top of the container with the compression device to seal the formed top of the container (Figs 4-8; via surfaces 96 & 121); 
	Fallas does not disclose a step of folding at least one trailing and leading centering tabs on top of other major flaps and being folded about the second and/or first fold lines, nor the step of having the centering tabs to be positionable within notches formed in a bottom of a second container for facilitating alignment of a plurality of containers.  However, Delause discloses similar method with the steps of folding at least one trailing and leading centering tabs on top of other major flaps along with the step of folding each of the centering tabs about the second and/or first fold lines, see for example (Figs. 3C & 3D; via folded tabs 33 along first and second fold lines and being folded over major flaps), along with the step of having the centering tabs to be positionable within notches formed in a bottom of a second container for facilitating alignment of a plurality of containers, (Fig. 4; via tabs 33 positioned on recesses 19 of the other containers).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Fallas’s method by having the steps of folding at least one trailing and leading centering tabs on top of other major flaps and being folded about the second and/or first fold lines, and the step of having the centering tabs to be positionable within notches formed in a bottom of a second container for facilitating alignment of a plurality of containers, as suggested by Delause, in order to come up with a method to form containers in a simple and unexpansive way, while allowing them to be centered and stacked perfectly (paragraph 0010). 
	Note, it is inherent as suggested by both applied art of Falls and Delause some type of compressing step will be taken place at the final formed top portion of the containers, the container’s flaps and portions will be firmly sealed and fitted properly to come up with final formed product of complete finished container;
	Regarding claim 2: Fallas further comprising a step of folding a leading minor flap of the container with a central stationary plow (Figs. 1, 3, & 5-8; via 62/64);
	Regarding claim 3: Fallas further comprising folding a trailing minor flap of the container with a swing arm (via 5);
	Regarding claim 4: the office takes an official notice that a step of applying adhesive to the leading and trailing minor flaps of forming containers is old and well known in the art;
	  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Fallas’s method by having a step of applying adhesive to the leading and trailing flaps, as a matter of design choice, in order to come up with more firmed and stacked flaps to each other to result on stronger closure of the container;
	Regarding claim 5: Fallas further comprising: folding a first major flap using a first stationary side plow (Figs. 4-8; via 9); and folding a second major flap using a second stationary side plow (via 10);
	Regarding claim 6: the office takes an official notice that a step of applying adhesive to the first and second major flaps of forming containers is old and well known in the art;
	  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Fallas’s method by having a step of applying adhesive to the major flaps, as a matter of design choice, in order to come up with more firmed and stacked flaps to each other to result on stronger closure of the container;
 	Regarding claim 7: Falls further comprising maintaining an alignment of the container through the machine using a central stationary plate, see for example (Figs. 1-4; via moving and guide rails conveyers );
	Regarding claim 8: Fallas discloses that wherein compressing the formed top of the container comprises biasing a compression conveyor downward against the formed top of the container (Figs. 4-8; via biasing surfaces 121);
	Regarding claim 9: Fallas discloses that wherein folding at least one trailing centering tab comprises moving the at least one shaft from the retracted position to the extended position, the at least one shaft comprising a tip coupled to the shaft, see for example (Fig. 3; via shaft movements of 80 and/or 82 with their tip portions);
	Regarding claim 10: in respect to the claimed spreading step of a first major flap and a second major flap of the container apart from each other using a pair of stationary spreader bars.  The office takes an official notice that such use of separating arms for spreading flaps in order to clear the way and complete a fold of another flap of the container in the folding and closing process is old and well known in the art, see for example U.S. Pat. No. 5,102,382 (Figs. 1 & 2; via biasing arms 138, 140, and 142);
 	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Fallas’s method by having a step of spreading the flaps, as a matter of design choice, in order to simplify the folding method via getting the unfolded flaps out of the path of the folded flaps.
	Regarding claim 11: Delause discloses the steps of having a first portion of the first fold line about which the leading centering tab is folded is offset from a second portion of the first fold line about which the leading minor flap is folded, and wherein a first portion of the second fold line about which the trailing centering tab is folded is offset from a second portion of the second fold line about which the trailing minor flap is folded, see for example (Figs. 3C, 3D, & 4; via tabs 33 being folded along the main folded lines in a different and separate step, inherently will be a bit offset from the main folded lines).
Response to Arguments
Applicant's arguments filed 03/15/2022 have been fully considered but they are not persuasive.
Applicants argue that the applied art of Fallas ‘421 does not show or suggests folding inwardly about a respective fold lines, the claimed major and minor flaps.  The Office as set forth above believes that as was admitted by Applicant ‘421 do suggest both claimed major and minor folded flaps, via 204s & 206s, inherently such “folded flaps” will be folded along a fold line, which normally the line between the bottom portion of the flaps and at the top portion of the sides, see annotated figure below.


    PNG
    media_image1.png
    726
    713
    media_image1.png
    Greyscale


Further, the Office draws Applicant’s attention that the claims are given the broadest reasonable meaning, in this case the claimed invention is broadly referring to a “fold line” of the flaps, no specific structure nor novelty were claimed regarding such “fold line”.

Further, Applicants argue that the applied art of Delause ‘957 shoes that each of the centered tabs 33 each folded on top of a single panel via 20, and not as claimed to be on top of two separate flaps as claimed over “second major flap” and “first major flap”.   
The Office might agree with Applicant’s argument that ‘957 shoes flaps 33 being folded over a single flap or panel 20.  The Office though believes that such argued upon step of having top two major flaps were clearly suggested by the main applied art ‘421, see for example (Figs. 5-8; via top folded first and second flaps 204).  Therefore, it would have been appreciated by those skilled in the art at the time the invention was made to have modified Fallas’s method by having the steps of centering tabs to be folded over the first and second flaps via 204, as suggested by ‘421, in order to come up with a method to form containers in a simple and unexpansive way, while allowing them to be centered and stacked perfectly (paragraph 0010). 
	The Office believes that as the main applied art ‘421 clearly suggesting the top two folded flaps via 204/206, coming up with top formed and folded central tabs to be positioned at each flap, would be obvious and appreciated upon considering ‘957 tabs 33.  
In another wording, having central tabs 33 of ‘957 to be positioned at the fold line of flaps 204 and/or 206.  Such modification was suggested by the previously filed Office Action, 
 	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Fallas’s method by having the steps of folding at least one trailing and leading centering tabs on top of other major flaps and being folded about the second and/or first fold lines, and the step of having the centering tabs to be positionable within notches formed in a bottom of a second container for facilitating alignment of a plurality of containers, as suggested by Delause, in order to come up with a method to form containers in a simple and unexpansive way, while allowing them to be centered and stacked perfectly (paragraph 0010). 




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEH TAWFIK whose telephone number is (571)272-4470.  The examiner can normally be reached on Mon-Fri. 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAMEH TAWFIK/Primary Examiner, Art Unit 3731